Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00172-CR

                                     Alphonso BOUTIRE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7766
                        Honorable Stephanie R. Boyd, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, appellate counsel’s motion to withdraw
is GRANTED, and this appeal is DISMISSED.

       SIGNED July 20, 2022.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice